internal_revenue_service department of the treasury number release date index number washington dc date person to contact telephone number refer reply to cc tege eb hw plr-125981-00 legend taxpayer trust council holding_company insurance_company year a year b year c year d date a date b date c n p q dear this is in response to the ruling_request dated date on behalf of trust requesting a ruling regarding the applicability of sec_4976 to the payment by trust of certain amounts to members of trust members taxpayer is a member and joined in the ruling_request by letter dated date the ruling_request was further supplemented by submissions dated date date and date facts trust provided group_insurance coverage and other benefit programs to members and their employees trust was originally established in year a as two separate trusts one providing hospital-medical insurance and the other providing life_insurance in year b these two trusts were combined into trust trust was designed to act as a conduit for payment of insurance premiums members of trust consist primarily of firms from constituent chapters of council some members are companies with employees and others are sole proprietors plr-125981-00 members contributed to trust and in turn trust purchased group policies from insurance carriers in year c trust discontinued offering medical dental and life_insurance coverage as of date a_trust ceased offering long-term disability insurance at the beginning of year d only approximately dollar_figuren remained in trust insurance_company was the underwriter for trust’s long-term disability insurance all of trust’s premium payments to insurance carriers were paid with monies contributed by members no portion of any of the premium payments was paid_by employees of members it is represented that trust is and has always been part of a ten or more employer plan described in sec_419a it is further represented that neither trust nor any of the plans of which trust is a part maintains or ever maintained experience-rating arrangements with respect to individual employers your application indicates that you are not requesting a ruling on the issue of whether trust satisfies the sec_419a exception for ten or more employer plans and we are not ruling on that issue rather in addressing the issue raised in your application the applicability of sec_4976 we are relying on the representation that trust satisfies the sec_419a exception while participating in trust each member was part of a group_insurance pool under a policy issued by insurance_company of which trust was the policyholder members made contributions to trust on a monthly basis and these contributions were forwarded after a fee was deducted for trust expenses to insurance_company when a member withdrew from trust either by notice or by not paying a premium no distributions were made by trust to either the employer or its employees except for the payment to providers of medical or disability claims that were covered at the time of withdrawal under the group_insurance policies provided by trust thus all amounts contributed by members for disability insurance were used either to pay insurance_company which paid only disability claims or for trust expenses prior to year d insurance_company was a mutual_insurance_company on date b insurance_company recorded its intent to demutualize the company and reorganize as a stock insurance_company in year d insurance company’s policyholders voted to approve the demutualization the terms of the demutualization plan provided that insurance company’s policyholders as of date b would receive shares of stock in holding_company to this end on date c trust was issued p shares of holding_company common_stock demutualization proceeds on account of its status as a policy holder the value of these shares is estimated at over dollar_figureq to wind up trust’s business in order to terminate trust would like to pass the demutualization proceeds on to members on a pro_rata basis generally plr-125981-00 members would receive holding_company common_stock but some members with a small interest may be partially compensated in cash ruling requested the payment of demutualization proceeds by trust to taxpayer will not result in taxpayer incurring an excise_tax pursuant to code sec_4976 law and analysis sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter of the code but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid sec_419 of the code provides that the term welfare_benefit_fund means any fund that is part of a plan of an employer and through which the employer provides welfare benefits to employees or their beneficiaries sec_419 defines fund to include a_trust that is not exempt from tax under chapter sec_419a of the code provides that subpart d of chapter of subtitle a of the code consisting of sec_419 and sec_419a shall not apply to any welfare_benefit_fund that is part of a ten or more employer plan however sec_419a further provides that this exception does not apply to any plan that maintains experience-rating arrangements with respect to individual employers sec_419a of the code provides that the term ten or more employer plan means a plan to which more than one employer contributes and to which no employer normally contributes more than ten percent of the total contributions contributed under the plan by all employers sec_4976 of the code imposes an excise_tax in the amount of percent of the amount of any disqualified_benefit provided by a welfare_benefit_plan sec_4976 provides that the term disqualified_benefit means -- a any post-retirement medical_benefit or life_insurance_benefit provided with respect to a key_employee if a separate_account is required to be established for such employee under sec_419a and such payment is not from such account b any post-retirement medical_benefit or life_insurance_benefit provided with respect to an individual in whose favor discrimination is prohibited unless the plan meets the requirements of sec_505 with respect to such benefit whether or not such requirements apply to such plan and plr-125981-00 c any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that sec_4976 does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year trust is a welfare_benefit_fund within the meaning of sec_419 because it is part of an employer plan and taxpayer and other members provide welfare benefits to their employees through trust it is represented that trust is part of a ten or more employer plan to which the exception provided by sec_419a applies based upon that representation taxpayer’s contributions to trust were not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year within the meaning of sec_4976 of the code accordingly pursuant to sec_4976 sec_4976 does not apply to amounts attributable to those contributions including any payment of the demutualization proceeds by trust to taxpayer conclusion pursuant to sec_4976 sec_4976 does not apply to the payment of demutualization proceeds by trust to taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the code specifically this ruling addresses neither of the following issues whether trust is in fact a ten or more employer plan to which the exception provided under sec_419a applies and whether the payment of demutualization proceeds to taxpayer will result in the realization and recognition of gross_income to taxpayer under sec_61 sincerely mark schwimmer senior technician reviewer employee_benefits division counsel associate chief_counsel tax exempt and government entities
